Citation Nr: 1718747	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  17-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle disorder. 

2.  Entitlement to service connection for right hip disorder as secondary to right ankle condition. 

3.  Entitlement to service connection for right knee disorder as secondary to right ankle condition.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran is a World War II Era veteran who had qualifying service from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  See 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2017, this appeal was certified to the Board.  In a February 2017 letter, the Veteran's representative requested a local hearing with a Decision Review Officer (DRO).  In an April 2017 letter, the Veteran's representative reiterated the desire for a hearing, adding that either a local DRO hearing or a Board videoconference hearing is acceptable, with preference to whichever can be scheduled sooner.  To date, the Veteran has not been afforded his requested hearing and a withdrawal of his pending hearing request is not of record.  Therefore, remand is required to afford him his requested hearing.  See 38 C.F.R. § 3.103(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing (videoconference or Travel Board) or a DRO hearing, whichever can be accomplished sooner, pursuant to the April 19, 2017 correspondence from the Veteran's agent.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

